Citation Nr: 0401982
Decision Date: 01/20/04	Archive Date: 03/31/04

DOCKET NO. 02-15 177                        DATE 

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to payment of attorney fees from past-due benefits.

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

This matter comes before the Board of Appeals for Veterans' Claims (Board) on appeal from an August 2002 attorney fee decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The appellant is the veteran's attorney (Attorney).


FINDINGS OF FACT

1. A January 1996 Board decision that denied a compensable disability rating for tinnitus, as well as denied service connection for a psychiatric disorder and a low back disorder.

2. In April 1996, the veteran executed an attorney fee agreement with Attorney that provides for payment of 20 percent of the total amount of past-due benefits received in connection with his representation of the veteran in a VA disability compensation claim before the U.S. Court of Appeals for Veterans Claims (Court) in an appeal of the January 1996 Board decision.

3. In a January 2002 decision on remand from the Court, the Board granted a 10 percent disability rating for tinnitus. The award resulted in past-due benefits in the amount of $10,739.40.

4. In an October 2002 rating decision on remand from the Board, the RO granted service connection for a low back disorder. The award resulted in past-due benefits in the amount of $1,406.00.

5. Attorney received $7,708.24 in fees under the Equal Access to Justice Act (EAJA) in connection with his representation of the veteran on his VA disability claim.

CONCLUSION OF LAW

Entitlement to payment of attorney fees from past-due benefits is not established. 28 U.S.C.A. § 2412 (West 2002); 38 U.S.C.A. § 5904 (West 2002); Cmpenter v. Principi, 15 Vet. App. 64 (2001).

- 2 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a January 1996 decision on appeal, the Board denied service connection for a psychiatric disorder and for a low back disorder. It also denied a compensable disability rating for service-connected tinnitus. The veteran subsequently appealed the Board decision to the Court and obtained representation by Attorney for the appeal. In April 1996, the veteran executed an attorney fee agreement with Attorney that provided for payment of attorney fees in the amount of 20 percent of the total amount of any past-due benefits awarded on the basis of the claim for which representation was secured.

In a January 2000 Memorandum Decision, the Court vacated the Board decision with respect to the tinnitus claim, finding that the decision lacked adequate reasons and bases for the denial. It affirmed the Board decision with respect to the low back disorder. The veteran withdrew his appeal concerning the psychiatric disorder. Court pleadings indicated that the parties had agreed to a remand of the tinnitus claim.

The veteran appealed the decision with respect to the low back disorder to the U.S. Court of Appeals for the Federal Circuit (Court of Appeals). Pursuant to ajoint motion, the Court of Appeals vacated the January 2000 Memorandum Decision with respect to that issue and remanded the case to the Court. In a January 2001 Order, the Court vacated the January 1996 Board decision on the low back claim and remanded the case to the Board.

The Board's January 2002 decision on remand from the Court granted a 10 percent disability evaluation for tinnitus. It remanded the issue of service connection for a low back disorder for additional development by the RO.

- 3 



In an April 2002 rating decision, the RO implemented the Board's grant of a 10 percent disability rating for tinnitus. The allowance resulted in past-due benefits in the amount of $10,739.40.

In August 2002, the RO notified Attorney that no money had been withheld from the veteran's past-due benefits for payment of attorney fees, stating that, although el1gible for payment of fees pursuant to the attorney fee agreement, payment was denied. It explained that 20 percent of the $10,739.40 in past-due benefits, as provided in the attorney fee agreement, was $2,147.88. However, EAJA fees in the amount of $14,824.00 had been paid Because EAJA fees exceeded the amount of fees payable from past-due benefits, Attorney was not entitled to payment of fees under the attorney fee agreement.

In his August 2002 notice of disagreement, Attorney explained that he received $7,708.24 in EAJA fees in connection with his representation of the veteran. The balance of the fee was retained by a different attorney who represented the veteran on the appeal to the Court as well as the subsequent appeal on the low back issue to the Court of Appeals. However, he asserted that the portion of work attributable to the tinnitus claim amounted to only $280.24, calculated by multiplying the number of hours worked on the issue by Attorney's hourly rate charged. The balance of the monies were related to work he performed with respect to the low back claim. Attorney agreed that his fees from past-due benefits should be offset for EAJA fees received, but only by the $280.24 that represented EAJA fees paid specifica1Jy in relation to the tinnitus claim.

In an October 2002 rating decision, the RO granted service connection for a low back disorder. The allowance resulted in past-due benefits in the amount of $1,406.00. In April 2003, the RO notified Attorney that he was entitled to 20 percent of the veteran's past-due benefits, or $281.20, per the attorney fee agreement.

- 4 



Analysis

A claimant may have attorney representation for the prosecution of claims for V A benefits. 38 U.S.C.A. § 5904(a). An attorney may charge a fee for such representation only if certain conditions are met and if such fee is reasonable. 38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c), (e), and (g). A fee agreement must provide for the total fee to be payable to the attorney from VA directly from any past-due benefits and must be contingent on resolution of the matter favorable to the c1aimant. 38 U.S.C.A. § 5904(d)(2); 38 C.F.R. § 20.609(h).

In this case, there is no dispute as to whether the conditions for charging a fee have been met or whether the fee charged (20 percent of past-due benefits) is reasonable. At issue in this appeal is whether Attorney may be paid fees from past-due benefits as prescribed in the attorney fee agreement in light of his receipt of attorney fees under EAJA.

Except for enumerated restrictions, EAJA provides that, unless otherwise prohibited, a court shall award to a prevailing party (other than the United States) fees and expenses incurred by that party in a civil action brought by or against the United States, unless the court finds that the position of the United States was substantially justified or that special circumstances make the award unjust.
38 U.S.C.A. § 2412(d)(1).

Attorney argues that EAJA fees should be offset against fees paid through the fee agreement from past-due benefits only to the extent the EAJA fees actually related to the tinnitus c1aim. In support of this position, he cites Calma v. West, 12 Vet. App. 66 (1998) and CaJpenter v. Principi, 15 Vet. App. 64 (2001). The Board finds that neither case provides any basis for accepting Attorney's argument.

In Calma, the attorney seeking EAJA fees performed work on the underlying c1aim as to service connection as well as a jurisdictional matter that arose when VA

- 5 



questioned whether there was a timely notice of appeal to the Court. VA wanted to exclude from the EAJA application hours the attorney worked on the jurisdiction question. The Court found that time spent on a totally several claim may be excluded from an attorney fee award under EAJA if VA demonstrates that its position was substantially justified on the severable claim, but also found that the jurisdictional issue was not a separate matter severable from the underlying merits of the service connection issue. 12 Vet. App. at 69-70. Thus, this case stands foe the proposition that certain fees may be excluded from an EAJA award, and therefore does not support the veteran's argument that certain EAJA fees may be excluded from the offset required when a fee from past-due benefits is in order.

In Carpenter, the attorney fee agreement provided for offset of EAJA fees awarded if the Court granted the benefits at issue resulting in past-due benefits, but for no offset of EAJA fees if the Court remanded the case to the Board but there was still an ultimate result of past-due benefits. The Court concluded that representation of a claimant in pursuit of a claim at all stages of the adjudication process is the "same work," regardless of the tribunal before which it is performed. It held that an attorney fee that includes both an EAJA award plus a contingency fee for work performed before the Court, Board, and VA on the same claim, such that the fee is enhanced by the EAJA award, is unreasonable under 38 D.S.C.A. §§ 5904(c) and 7263. 15 Vet. App. at 76. The Court also noted that it had previously found that fee agreements that do not provide for an offset of attorney fees paid by the veteran by the amount of any EAJA award for the same work are unreasonable. Id. at 71 (citing Shaw v. Gober, 10 Vet. App. 498 (1997); In re Mason, 11 Vet. App. 514 (1998); Wingo v. West, 11 Vet. App. 307 (1998)). This case plainly establishes that any fee payable under a fee agreement must be offset by any EAJA award paid on the same claim and that separate stages of litigation are not parsed out into component parts when determining reasonableness of a fee. It offers no insight into whether a portion of EAJA fees may be excluded from fees paid through an attorney fee agreement based on time spent working on a particular issue, and

- 6 



therefore does not support Attorney's position. Accordingly, Attorney has not presented any legal support for hjs argument, and the Board can find none.

Reviewing the entire history, the Board finds that the veteran was awarded past-due benefits in the total amount of $12,145.40 as a result of Attorney's representation in the appeal of the January 1996 Board decision concerning the low back and tinnitus claims, which is the subject of the April 1996 attorney fee agreement. The attorney fee agreement provides for payment of 20 percent "of the total amount of any past due benefits awarded to [the veteran]." Twenty percent of the total past-due benefits awarded is $2,429.08. The total amount of EAJA fees paid to Attorney for work performed on the same issues in the same litigation process is $7,708.24. Clearly, fees paid to Attorney under EAJA exceed the total fee payable under the attorney fee agreement. To allow payment of fees from the attorney fee agreement in addition to fees paid under EAJA would constitute double payment for the same work. Carpenter, 15 Vet. App. at 72-73. Therefore, although legally eligible for payment of fees under the attorney fee agreement, payment of those fees must be denied.

ORDER

Payment of attorney fees from past-due benefits is denied.

V.L . Jordan
	Veterans Law Judge, Board of Veterans' Appeals

- 7 




